Citation Nr: 1444419	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased initial evaluation for depressive disorder.

2. Entitlement to an increased initial evaluation for radiculopathy of the right lower extremity.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from November 1982 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2005 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned at a September 2008 hearing; a transcript of this hearing is of record.

Clarification of Issues on Appeal

In a July 2012 decision, the Board denied the Veteran's claims of an increased evaluation for left and right knee disabilities.  This decision became final as of the date the decision was mailed (July 6, 2012).  See 38 C.F.R. § 20.1100 (2013).  Subsequent to this decision, the RO erroneously issued a supplemental statement of the case (SSOC) in July 2013.  Even though the RO certified these issues to the Board, as they were finally adjudicated by the Board in July 2012, they are not in appellate status at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the initial evaluations assigned to both his service-connected radiculopathy of the right lower extremity and depressive disorder, asserting that higher evaluations are warranted for each.  Unfortunately, another remand is necessary to assure proper development in the instant case.

Specifically, accompanying the January 2014 substantive appeal, the Veteran submitted excerpts from VA progress notes.  While it appears these excerpts are portions of an April 2013 VA examination, a report of which is of record, it is unclear whether the Veteran is currently undergoing psychiatric treatment for his depression, either through VA or another facility.  The Board notes that, other than VA psychiatric examinations, no other record of psychiatric care has been associated with the claims file.  Furthermore, the Court, in an August 2012 memorandum decision, found the Board committed error in not reviewing the Veteran's entire medical history, including medical treatment records.  The Board notes that comprehensive treatment records from any provider have not been obtained since at least May 2011, a period of over three years.

As such, a remand is necessary to obtain any outstanding treatment records, VA or otherwise, that would document the Veteran's treatment for radiculopathy and/or depression.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify any source of treatment for his radiculopathy of the right lower extremity and depressive disorder, VA or otherwise.  For any non-VA facility identified, the Veteran should also be requested to complete and return a signed records release form.

2. If any VA treatment is identified by the Veteran, obtain all outstanding VA treatment records related to treatment for radiculopathy of the lower extremity and depressive disorder.  Attempts to obtain these records must continue until it is reasonably determined they do not exist or that further attempts to obtain them would be futile.  All attempts to obtain these records must be documented in the claims file.

3. For any non-VA treatment identified by the Veteran, contact that facility and request they provide any records related to the Veteran's treatment for radiculopathy of the lower extremity or depressive disorder.  For any private facility identified, at least one follow-up request is required.  For any Federal facility identified, attempts to obtain these records must continue until it is reasonably determined they do not exist or that further attempts to obtain them would be futile.  All attempts to obtain these records must be documented in the claims file.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



